DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 23 claims and claims 1-23 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains a phrase that can be implied (“A 3D track assessment method is disclosed”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.

Claim Objections
Claims 5, 16 are objected to because of the following informalities: 
Claim 5 has a “step f” limitation, but there is no limitation recited in “step f”.
Claim 16 has a period (.) in the middle of the last limitation after the term “step i”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,616,556 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

168802763 (Instant Application)
10,616,556 B2 (Patent)

Claim 1
Claim 10
1
A method of removing rail head features from 3D elevation maps so that such maps can be further analyzed using a system for assessing a railway track bed, the method comprising the steps of:
A method of removing rail head features from 3D elevation maps so that such maps can be further analyzed using a system for assessing a railway track bed, the method comprising the steps of:
2
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor;
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor;
3
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;

c. setting elevation values between rail head edges in rail head zones to NULL;
c. setting elevation values between rail head edges in rail head zones to NULL;
5
d. defining a rail base 2D sliding neighborhood window;
d. defining a rail base 2D sliding neighborhood window;
6
e. moving the neighborhood window along the rail base surface zones using the processor; and
e. moving the neighborhood window along the rail base surface zones using the processor;
7
 f. determining the lowest elevation value in the neighborhood window at a plurality of positions along the rail base surface zones using the processor.
f. determining the lowest elevation value in the neighborhood window at a plurality of positions along the rail base surface zones using the processor;
8

g. calculating surface elevations between the rail base surface zones on either side of each rail of a railway track bed by interpolating the minimum elevations that were calculated when determining the lowest elevation value in the neighborhood window at a plurality of positions along the rail base surface zones using the processor; and
9

h. substituting the calculated surface elevations in for the elevation values that were previously set to NULL for the rail head zones.



The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that 
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the patent.

Claim 5 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,616,556 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

168802763 (Instant Application)
10,616,556 B2 (Patent)

Claim 5
Claim 12
1
A method of detecting rail base weld features along the rails of a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
A method of detecting rail base weld features along the rails of a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
2
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
a. inputting elevation data, rail head edge feature coordinates, and rail base edge feature coordinates to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
3
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;
b. defining rail base surface zones based on the rail head edge feature coordinates and the rail base edge feature coordinates;
4
c. defining a rail base 2D sliding neighborhood window;
c. defining a rail base 2D sliding neighborhood window;
5
d. moving the neighborhood window along the rail base surface zones using the processor; and
d. moving the neighborhood window along the rail base surface zones using the processor;

e. identifying weld targets for each rail base surface zone using the processor.
e. identifying weld targets for each rail base surface zone using the processor;
7
 f. 
f. pairing weld targets that occur on rail base surfaces on both sides of a rail to define weld features;
8

g. determining the physical parameters of weld features using the processor; and
9

h. calculating elevation differentials across weld features based on the surface elevations on both sides of each weld feature using the processor.



The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the patent claim limitation and some additional relationships are presented in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 5 as a whole is not patentably distinct from the patent claim 12.
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the patent.

Claim 9 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,616,557 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

168802763 (Instant Application)
10,616,557 B2 (Patent)

Claim 9
Claim 8
1
A method of detecting railroad tie distress using a system for assessing a railway track bed, the method comprising the steps of:
A method of detecting railroad tie distress using a system for assessing a railway track bed, the method comprising the steps of:
2
a. inputting elevation data detected tie bounding box data, and approximate tie surface plane data to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
a. inputting elevation data, longitudinal and transverse elevation map sample resolution data, rail base edge feature coordinates, detected tie bounding box data, and approximate tie surface plane data to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
3
b. comparing ties in the elevation data with a tie surface plane model by calculating the difference between the tie surface elevation data and the tie surface plane model using the processor; and
b. comparing ties in the elevation data with a tie surface plane model by calculating the difference between the tie surface elevation data and the tie surface plane model using the processor;
4
c. identifying tie surface regions with elevations less than a tie surface plane minus a crack depth threshold as tie crack targets using the processor.
c. identifying tie surface regions with elevations less than a tie surface plane minus a crack depth threshold as tie crack targets using the processor; and
5

d. determining physical parameters of crack targets using the processor.



The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the patent claim limitation and some additional relationships are presented in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 9 as a whole is not patentably distinct from the patent claim 8.
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the patent.

Claim 16 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,616,558 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

168802763 (Instant Application)
10,616,558 B2 (Patent)

Claim 16
Claim 1
1
A method of calculating ballast shoulder volume along a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
A method of calculating ballast shoulder volume along a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
2
a. inputting elevation data, longitudinal and transverse elevation map sample resolution data, rail base edge feature coordinates, detected tie bounding box data, and a distance reporting interval to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
a. inputting elevation data, longitudinal and transverse elevation map sample resolution data, rail base edge feature coordinates, detected tie bounding box data, and a distance reporting interval to a processor, wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;

b. defining a volume analysis reporting interval;
b. defining a volume analysis reporting interval;
4
c. establishing a start point for analysis;
c. establishing a start point for analysis;
5
d. establishing an endpoint for analysis based on the start point;
d. establishing an endpoint for analysis based on the start point;
6
e. extracting elevation measurements in an elevation map subsection based on a reporting interval between a start point and an endpoint;
e. extracting elevation measurements in an elevation map subsection based on the distance reporting interval between the start point and the endpoint;
7
f. defining a reference plane approximation based on elevation data within the elevation map subsection corresponding to locations within tie bounding boxes which are least square fitted to define the reference plane approximation;
f. defining a reference plane approximation based on elevation data within the elevation map subsection corresponding to locations within tie bounding boxes which are least square fitted to define the reference plane approximation;
8
g. defining (A) field regions or gage regions or (B) field regions and gage regions using rail base edge feature coordinates;
g. defining field regions and gage regions using rail base edge feature coordinates;
9
h. calculating ballast elevations in (A) the field regions or the gage regions or (B) the field regions and the gage regions;
h. calculating ballast elevations in the field regions and the gage regions;
10
i. calculating the elevation differences between the (1) reference plane approximation and (2) (A) the field regions or the gage regions or (B) the field regions and the gage regions;
i. calculating the elevation differences between the (1) reference plane approximation and (2) the field regions and the gage regions;
11
 j. defining a 2D cell area based on a longitudinal sample spacing multiplied by a transverse sample spacing; and
j. defining a 2D cell area based on a longitudinal sample spacing multiplied by a transverse sample spacing; and

k. calculating the volume in (A) the field regions or the gage regions or (B) the field regions and the gage regions using the calculated elevation difference in step i. and the 2D cell area defined in step j.
k. calculating the volume in the field regions and the gage regions using the calculated elevation difference in step i and the 2D cell area defined in step j.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the patent claim limitation and some additional relationships are presented in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 16 as a whole is not patentably distinct from the patent claim 1.
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the patent.

Claim 17 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,582,187 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

168802763 (Instant Application)
10,582,187 B2 (Patent)

Claim 17
Claim 1

A method of determining rail seat abrasion along a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
A method of determining pad thickness, rail seat abrasion, and insulator thickness along a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
2
a. inputting elevation data, rail base edge feature coordinates, detected tie bounding box data, fastener type and location data, and rail type data to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
a. inputting elevation data, rail base edge feature coordinates, detected tie bounding box data, fastener type and location data, and rail type data to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
3
b. identifying a plurality of fasteners in a tie bounding box using the processor;
b. identifying all fasteners in a tie bounding box using the processor;
4
c. extracting tie top, rail base, and insulator measurement points for each fastener in the tie bounding box using the processor;
c. extracting tie top, rail base, and insulator measurement points for each fastener in the tie bounding box using the processor;
5
d. calculating the difference between a rail base elevation and a tie top elevation and adjusting for a rail base thickness to provide a rail seat abrasion measurement using the processor; and
d. calculating the difference between a rail base elevation and a tie top elevation and adjusting for a rail base thickness to provide a rail seat abrasion measurement using the processor;
6
e. flagging the appropriate rail within the tie bounding box if a rail seat abrasion measurement is less than a defined threshold using the processor.
e. calculating the difference in elevation between the top of an insulator and the top of the tie to provide an insulator thickness measurement using the processor;
7

f. flagging the appropriate rail within the tie bounding box if a rail seat abrasion measurement is less than a defined threshold using the processor; and
8

g. flagging the appropriate rail within the tie bounding box if an insulator thickness measurement is less than a defined threshold using the processor.




The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed languages of the patent claim limitation and some additional relationships are presented in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 17 as a whole is not patentably distinct from the patent claim 1.
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the patent.

Claim 21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,582,187 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

168802763 (Instant Application)
10,582,187 B2 (Patent)

Claim 21
Claim 1
1
A method of determining insulator thickness along a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
A method of determining pad thickness, rail seat abrasion, and insulator thickness along a railway track bed using a system for assessing a railway track bed, the method comprising the steps of:
2
a. inputting elevation data, rail base edge feature coordinates, detected tie bounding box data, fastener type and location data, and rail type data to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;
a. inputting elevation data, rail base edge feature coordinates, detected tie bounding box data, fastener type and location data, and rail type data to a processor wherein significant elevations due to the rail heads for each rail have been removed from the elevation data;

b. identifying a plurality of fasteners in a tie bounding box using the processor;
b. identifying all fasteners in a tie bounding box using the processor;
4
c. extracting tie top, rail base, and insulator measurement points for each fastener in the tie bounding box using the processor;
c. extracting tie top, rail base, and insulator measurement points for each fastener in the tie bounding box using the processor;
5
d. calculating the difference in elevation between the top of an insulator and the top of the tie to provide an insulator thickness measurement using the processor; and
d. calculating the difference between a rail base elevation and a tie top elevation and adjusting for a rail base thickness to provide a rail seat abrasion measurement using the processor;
6
e. flagging the appropriate rail within the tie bounding box if an insulator thickness measurement is less than a defined threshold using the processor.
e. calculating the difference in elevation between the top of an insulator and the top of the tie to provide an insulator thickness measurement using the processor;
7

f. flagging the appropriate rail within the tie bounding box if a rail seat abrasion measurement is less than a defined threshold using the processor; and
8

g. flagging the appropriate rail within the tie bounding box if an insulator thickness measurement is less than a defined threshold using the processor.



The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that 
All the dependent claims are rejected for double patenting based on the corresponding dependent claims in the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1. “Automated Extraction of 3-D Railway Tracks from Mobile Laser Scanning Point Clouds” - Bisheng Yang and Lina Fang; IEEE JOURNAL OF SELECTED TOPICS IN APPLIED EARTH OBSERVATIONS AND REMOTE SENSING, VOL. 7, NO. 12, DECEMBER 2014.
2.    “TILT CORRECTION SYSTEM AND METHOD FOR RAIL SEAT ABRASION” -Villar et al., US PGPub 2009/0319197 A1.
3.    “RAIL STRESS DETECTION SYSTEM AND METHOD” - Snead, US PGPub 2013/0070083 A1.
4.    “VIDEO INSPECTION SYSTEM FOR INSPECTION OF RAIL COMPONENTS AND METHOD THEREOF” - Nejikovsky et al., US PGPub 2004/0263624 A1.

6.    “OPTICAL RAIL GAGE/WEAR SYSTEM” - Thurston, US Pat 4,915,504.
7.    “APPARATUS FOR MONITORING THE RAILS OF A RAILWAY OR TRAMWAY LINE” - Casagrande, US PGPub 2003/0140509 A1.
8.    “RAIL VEHICLE MOUNTED RAIL MEASUREMENT SYSTEM” - Chung, US PGPub 2008/0007724 A1.
9.    “DISTANCE IMAGE OBTAINING SYSTEM FOR TRACK” - Enomoto et al., US PGPub 2012/0062731 A1.
10. “Rail Component Detection, Optimization, and Assessment for Automatic Rail Track Inspection” - Ying Li, Hoang Trinh, Norman Haas, Charles Otto, and Sharath Pankanti; IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 15, NO. 2, APRIL 2014.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485